Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Remus Fetea on 02/08/2022.
The claims have been amended as follows:
1. (Currently Amended) A system for water desalination, comprising:
a membrane distillation (MD) module including a feed side and a permeate side separated by a membrane having a membrane boundary layer, wherein the feed side further comprises a feed inlet and feed outlet and wherein the permeate side further comprises a permeate inlet and permeate outlet:
temperature sensors configured to monitor feed solution temperatures at the feed outlet and permeate solution temperatures at the permeate outlet; and
processing circuitry configured to estimate, during steady- and unsteady-state operation, feed solution temperatures along the membrane boundary layer, on the feed side, and permeate solution temperatures along the membrane boundary layer, on the permeate side of the MD module using an Advection-Diffusion Equation (ADE), wherein the processing circuitry utilizes, as inputs, the monitored feed solution and permeate solution temperatures at the feed outlet and permeate outlet, respectively,

wherein the ADE includes a first part that describes the unsteady-state operation, a second part that describes a heat convection transfer between the feed side and the permeate side, and a third part that describes a heat conduction transfer between the feed side and the permeate side, and 
wherein the processing circuitry is further configured to control operation of the MD module comprising maintaining, at a desired reference value, a difference between the feed solution temperatures along the membrane boundary layer, on the feed side, and the permeate solution temperatures along the membrane boundary layer, on the permeate side, based on the estimation.

2. (Original) The system of claim 1, wherein the processing circuitry is further configured to estimate a membrane mass transfer coefficient of the MD module.

3. (Previously Presented) The system of claim 1, wherein the feed solution temperatures and permeate solution temperatures include boundary temperatures along the membrane boundary layer.

4. (Cancelled)

5. (Previously Presented) The system of claim 1, wherein the Advection- Diffusion Equation (ADE) is a two-dimensional ADE model including dimensions of the membrane.

6. (Previously Presented) The system of claim 5, wherein the ADE model includes a plurality of grid points extending across the feed side and the permeate side of the MD module.

7. (Original) The system of claim 6, wherein the feed solution temperatures and permeate solution temperatures include temperatures corresponding to at least a portion of the plurality of grid points.

8. (Cancelled)

9. (Previously Presented) The system of claim 1, wherein the MD module is a counter current direct-contact MD module.

10. (Cancelled)

11. (Currently Amended) A method for water desalination, the method comprising: 
monitoring feed solution temperatures at a feed outlet and permeate solution temperatures at a permeate outlet of a membrane distillation (MD) module; 
determining, during steady- and unsteady-state operation, a plurality of estimated temperature states along a membrane having a membrane boundary layer separating 
wherein the ADE utilizes, as inputs, the feed solution temperature monitored at the feed outlet and the permeate solution temperature monitored at the permeate outlet, wherein the ADE includes a first part that describes the unsteady-state, a second part that describes a heat convection transfer between the feed side and the permeate side, and a third part that describes a heat conduction transfer between the feed side and the permeate side; and
controlling operation of the MD module comprising maintaining at a desired reference value, a difference between the feed solution temperatures along the membrane boundary layer, on the feed side, and the permeate solution temperatures along the membrane boundary layer, on the permeate side, based on the determining.

12. (Previously Presented) The method of claim 11, further comprising estimating a membrane mass transfer coefficient of the MD module.

13. (Currently Amended) The method of claim 11, further comprising adjusting characteristics of the feed solution or permeate solution 

14. (Cancelled)



16. (Previously Presented) The method of claim 11, wherein the ADE model is a two-dimensional ADE model including dimensions of the membrane.

17. (Currently Amended) A system for water desalination, comprising:
a membrane distillation (MD) module including a feed side and a permeate side separated by a membrane having a membrane boundary layer; 
temperature sensors configured to monitor feed solution temperatures at a feed outlet and permeate solution temperatures at a permeate outlet; and 
processing circuitry configured to (1) apply an Advection-Diffusion Equation (ADE) model to estimate, during steady- and unsteady-state operation, feed solution temperatures and permeate solution temperatures along the membrane boundary layer, within the feed side and the permeate side, respectively, of the MD module using an Advection-Diffusion equation (ADE), wherein the feed solution temperatures monitored at the feed outlet and the permeate solution temperatures monitored at the permeate outlet are used as inputs to the ADE model, and (2) control operation of the MD module based at least in part upon the feed solution temperatures estimated within the feed side and permeate solution temperatures estimated within the permeate side, 
wherein the ADE model includes a first part that describes the unsteady-state, a second part that describes a heat convection transfer between the feed side and the 
wherein the processing circuitry is further configured to control operation of the MD module comprising maintaining, at a desired reference value, a difference between the feed solution temperatures along the membrane boundary layer, on the feed side, and the permeate solution temperatures along the membrane boundary layer, on the permeate side, based on the estimation.

18. (Previously Presented) The system of claim 17, wherein the processing circuitry is further configured to estimate a membrane mass transfer coefficient of the MD module.

19. (Previously Presented) The system of claim 17, wherein the feed solution temperatures and permeate solution temperatures include boundary temperatures along the membrane boundary layer.

20. (Previously Presented) The system of claim 17, wherein the estimated temperatures include temperatures corresponding to grid points extending across the feed side and the permeate side of the MD module.


The following is an examiner’s statement of reasons for allowance: The claims are deemed to distinguish over all of the prior art, and particularly over the previously applied prior art, in view of reasons discussed on pages 11-14 of the Patent Board Decision, and are now also deemed to overcome the previously applied 35 U.S.C. 101 patent eligibility rejection in view of respective recitations of the processing circuitry (or controlling of operation) is further configured to control operation of the MD module comprising maintaining, at a desired reference value, a difference between the feed solution temperatures along the membrane boundary layer, on the feed side, and the permeate solution temperatures along the membrane boundary layer, on the permeate side, based on the estimation (or determining).
The Examiners Amendment was made to amend independent claims 1, 11 and 17 to more clearly overcome the previously applied 35 U.S.C. 101 patent eligibility rejection, by clearly linking the respective processing circuitry estimating functionality or determining of estimated temperature method steps, respectively to the control of operation comprising maintaining of differences between feed solution temperatures on the feed side and permeate solution temperatures on the permeate side based on the estimation or determining; and also to mitigate 35 U.S.C. 112 (b) issues regarding amendments to claims 1, 11, 13 and 17 to mitigate 112 (b) antecedent basis issues in claims 5, 13, 16 and 18 and in order to clarify that the recited control of operation encompasses or comprises the recited maintaining of temperature differences. 
The Examiners Amendment language is supported by the instant Specification at paragraphs [0090-0092 and 0234-0237].

JWD
02/07/2022
/JOSEPH W DRODGE/           Primary Examiner, Art Unit 1778